Citation Nr: 1757624	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  

In January 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the issue in December 2015 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the claim in December 2015.  The remand noted that the September 2011 VA examination report stated that the record did not indicate any treatment for a cervical spine condition from 1968 to the present.  The Board remand noted that such a contention was inaccurate, as the Veteran had submitted records from Dr. B.S., D.C.

Specifically, an April 2011 letter from the Veteran's private chiropractor noted 7 treatments of the Veteran between August 2003 and July 2009 for musculoskeletal problems, mainly in the cervical and thoracic spine.  During a June 2008 visit, the Veteran complained of "pain at base of neck" that had been ongoing for "35 years" and was caused by a "military injury."  This was the only visit with specific reference to an in-service injury.  

A January 2016 VA examination report addendum noted review of the electronic claims file.  The addendum documented the Veteran's diagnosis of cervical strain in December 1968 and the normal separation examination in December 1969.  The Veteran had reported ongoing problems with neck pain since separation from service.  The August 2011 VA examination and contemporaneous x-rays showed degenerative disc disease of the cervical spine.  Non-VA treatment records documented a variety of complaints and treatment for various disabilities.  The reviewing physician noted that, "A review of all of these records shows that he has been evaluated and treated by medical providers for a variety of conditions over many years, yet none of the records show a complaint of neck pain or any neck related conditions.  He was diagnosed with cervical strain in 1968.  He was diagnosed with degenerative disc disease of the cervical spine in 2011.  There are no records that show an ongoing complaint or concern regarding a neck condition during the intervening 40+ years."

As with the September 2011 VA examination report, the above opinion failed to consider the evidence of medical treatment for "neck pain or any neck related conditions" prior to the 2011 diagnosis of degenerative disc disease of the cervical spine.  The April 2011 chiropractor's letter documents complaints of neck problems "during the intervening 40+ years" between service and the 2011 diagnosis.  As such, another remand is necessary for a medical opinion that considers all the evidence of record.

As a final matter, the Board acknowledges the contention in the October 2017 statement from the Veteran's representative that there was a failure in the duty to assist on VA's part in failing to obtain chiropractic and massage treatment records.  As will be discussed in greater detail below an April 2011 letter from the Veteran's chiropractor discussed the Veteran's treatment and the Veteran otherwise has submitted numerous treatment documents on his behalf.  There is no evidence or indication that there are outstanding records that the Veteran wanted included in his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed cervical spine disability was incurred in or is otherwise related to the Veteran's active service. 

Review of the entire file is required; however, attention is invited to the April 2011 letter from the Veteran's former chiropractor documenting treatment for neck problems from 2003 to 2009, as well as the Veteran's in-service treatment for cervical strain, his normal examination prior to separation, and his normal VA examination with respect to the musculoskeletal system in July 1970.  

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






